Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment filed on 7/20/2022, claims 15-26 are pending.  In light of the terminal disclaimer filed 7/20/2022, the previous double patenting rejections are hereby obviated and withdrawn.

Terminal Disclaimer
The terminal disclaimer filed on 7/20/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 9968485 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments filed 7/20/2022 with respect to the prior art rejections have been considered but are moot because the arguments do not apply to any of the new combination of references being used in the current rejection.  Applicant has amended the claims, thus changing the scope and requiring additional consideration.  A new grounds of rejections is set forth below.  Arm (100, 202) of Porter et al has not been cited as the handle as claimed.  A new prior art, Will, has been cited below to teach a handle on the lower assembly.  Rather, arm (100, 202) is now considered an element of the upper assembly and now cited as the arm mechanism of claim 19 for engagement to the laser surgery device and in light of the amendments and new interpretation of the prior art, claim 19 is no longer indicated as allowable.

Claim Objections
Claims 24-26 are objected to because of the following informalities:  the term “suction ring enhancer” should recite - - suction enhancer - - to keep the terminology consistent.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 15-18, 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Porter et al (US 2011/0022035) in view of Will (US 2004/0267294).
Claim 15. Porter et al discloses a patient interface device for use with a laser surgery apparatus, the device comprising: a) an upper assembly (assembly 112 which is made up of elements 102, 107 and 100 in Figs. 3-8; or, the assembly comprising elements 206, 217 and 202 in Figs. 9-14; the term ‘assembly’ means multiple components and does not require an integral component) and a lower assembly (129 or 220; see annotated Fig. 3 below for one example); b) the upper assembly configured to be directly attached to a laser surgery device ([0024], [0034], [0040]) via handle 100 or 202); the upper assembly comprising a ring (107, 217) for engaging the lower assembly; c) and an annular platform (132); wherein the annular platform defines a conical shaped wall (132) for receiving the upper assembly, and a suction ring (115) for engaging an eye (130); and, d) the suction ring comprising a suction ring wall having an inner surface, wherein the suction ring wall defines in cross section an inverted J-shape (see circled region in figure below annotated figure below). 
Porter et al fails to disclose the lower assembly comprising a handle for positioning the lower assembly on the eye.  However, in a field of similar endeavor, Will teaches an eye fixation system for using vacuum pressure similar to Porter et al to for fixation for guiding a surgical laser for ocular surgery ([0001]).  A lower assembly (12) (equivalent to lower assembly of Porter et al) for direct fixation onto the eye delivers a vacuum pressure via a vacuum port (18) ([0016]).  The lower assembly (12) is provided with a handle (20) to allow adjustment of the lower assembly on the eye (Figs. 1 and 5; [0020]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the lower assembly of Porter et al with a handle (20) based upon the teachings of Will, to allow a user to adjust the location and position of the lower assembly relative to the eye without directly handling the lower assembly which is in contact with the eye ([0020]) to minimize the potential of damaging the eye.

    PNG
    media_image1.png
    659
    630
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    821
    1041
    media_image2.png
    Greyscale

Claim 16. The patient interface device of claim 15, wherein the upper assembly comprises a plate (104), and wherein the plate is engaged with the ring ([0035]). 
Claim 17. The patient interface device of claim 15, wherein the ring defines an outer surface (103) for engagement with the conical shaped wall of the lower section (Fig. 6; [0036]). 
Claim 18. The patient interface device of claim 15, wherein the upper assembly comprises a plate (104), and wherein the plate has a central portion configured for direct engagement against the eye, whereby the plate has a radially outward portion that does not directly contact the eye, when the upper assembly is engaged with the lower assembly and the lower assembly is configured to engaged with the eye ([0035], the central portion of the plate is disposed directly over the central opening of the lower assembly and thus capable of direct engagement with the eye, meanwhile the radially outward portion of the plate is blocked by lower lip 113 and therefore does not and is not capable of coming into direct engagement with the eye). 
Claim 20. The patient interface device of claim 15, wherein the upper and lower assemblies are engaged ([0036]; Figs. 6, 11). 
Claim 21. The patient interface device of claim 20, wherein the device is configured to engage against the eye (130) (Fig. 8; [0037], [0048]). 
Claim 22. The patient interface device of claim 15, wherein the suction ring has a skirt (122) (Fig. 6; [0039]). 
Claim 23. The patient interface device of claim 22, wherein the skit is integrally attached to the suction ring wall (Fig. 6). 

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Porter et al in view of Will as applied to claim 15 above, and further in view of Frey et al (US 2011/0190739).
Claim 19.  The combination discloses the invention substantially as claimed above, wherein Porter et al discloses the upper assembly comprises an arm mechanism (100 or 202), for engaging the upper assembly to the laser surgery device ([0024], [0034], [0040]) but the combination fails to disclose the connection mechanism and that the mechanism is a locking mechanism for locking the upper assembly to the laser surgery device.  However, in a field of similar endeavor, Frey et al discloses a patient interface device (130) for use with a laser surgery apparatus (rest of laser system 100) for ocular (124) surgery (Fig. 1) ([0005]).  The patient interface device comprises a suction ring (122) having a chamber (126) therein with a mounting wall (128) for direct attachment to the eye (124) ([0015]).  A locking arm mechanism (116) is provided (equivalent to the connecting arm 100 or 202 of Porter et al) for direct attachment of the patient interface device to the laser surgery system via the use of a mounting screw (118) ([0013], when the screw is tightened the locking arm is considered locked to the laser surgery system as it cannot move relative to the surgery system).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the connection of the arm mechanism in the combination to a locking arm mechanism based upon the teachings of Frey et al to immobilize the eye ([0019]) and thereby safely deliver the laser energy.  In other words, if the arm was not locked to the laser surgery system and was movable relative to the laser surgery system during the procedure, the user risks damaging the eye.

Allowable Subject Matter
Claims 24-26 are objected to but would be allowed if the claim objections above are obviated as advised.  The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record, Porter et al, as cited above, discloses the invention substantially as claimed above in claims 24-26 but fails to disclose a suction enhancer as claimed.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE SHI whose telephone number is (571)270-5620. The examiner can normally be reached Mon-Fri, 7:30-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE M SHI/Primary Examiner, Art Unit 3771